EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims: 
Amend claim 1 as follows to correct a typographical error.
1. (Currently Amended) A display device, comprising: a substrate comprising: a first subpixel; a second subpixel; and a third subpixel; an insulating layer comprising a trench on the substrate between at least two among the first subpixel, the second subpixel, and the third subpixel; a first electrode on the insulating layer in each of the first subpixel, the second subpixel, and the third subpixel; a fence in each of the first subpixel, the second subpixel, and the third subpixel, the fence surrounding an edge of the first electrode; a light-emitting layer on the first electrode, the fence, and the insulating layer; a second electrode on the light-emitting layer; and a color filter layer comprising: a first color filter in the first subpixel; a second color filter in the second subpixel; and a third color filter in the third subpixel, wherein the second color filter is wider than the first color filter, wherein the second color filter partially overlaps the first subpixel, wherein the trench partially disconnects the light-emitting layer, and wherein the second color filter does not overlap the first color filter in a [[the]] thickness direction of the substrate.


Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the claim has been amended to include the subject matter from previously objected to claim 19 (see final rejection dated 12/06/2021) which was objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Upon updated search, no new prior art was found to read on the claimed invention alone or in combination with previous art such as Koshihara and Ukigaya (cited in final rejection dated 12/06/2021). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400. The examiner can normally be reached 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829